DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on March 18, 2020, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on March 18, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Drawings
The drawings are objected to because fig.1, items 102a, 102b, 102n and 118 need to be physically connected to the rest items in the drawing and item 100 needs to show which part of the drawing it represents. Fig.2 should show which part of the drawing item 200 represents. Fig.3 should show which part of the drawing item 300 represents. Fig.6 should show which part of the drawing item 612 represents. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 8 and 14 are directed to a method, system, and computer program product respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1, 8 and 14 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
Specifically, claim 1 recites: detecting, with computer hardware, an insufficient answer to a query posed by a user seeking information from a plurality of networked sources (collecting information performed by a human with the use of pen and paper);
communicatively coupled with an electronic communications network; responsive to the detecting, determining demographic data corresponding to the user (analyzing a schema using evaluation and judgement performed mentally by a human).
The steps of "detecting….; and determining..." cover performance of the limitations in the mind but for the recitation of generic computer components. They are mental steps of observation, evaluation, judgment or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, and computer-readable storage media, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claimed limitations "initiating a search for a crowdsourced response to the query posed by the user, the search conducted over the electronic communications network and based on the demographic data corresponding to the user". These steps can be viewed "additional elements that amount to data gathering and can be considered to be insignificant extra solution activity (see MPEP 2106.05(g). These additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further the claimed “processor” and “non-transitory computer-readable storage media” are recited at a high level of generality such that they amount to on more that mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The “processor” and “non-transitory computer-readable storage media” amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrate by: Relevant court decision: the followings are examples of court decisions demonstrating well-understood, routine and conventional activities, see e.g., MEPE 2106.05(d)(II): Computer readable storage media comprising instructions to implement a method, e.g., see (Versata Dev. Group, Inc.v. SAP Am., Inc.- similarly, the current invention recites “a computer program product, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions collectively stored on the one or more non-transitory computer-readable storage media, the program instructions executable by a processor to cause the processor to initiate operations.”
The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination, the additional elements do not add anything more the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to the functioning of a computer itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, claim 1 is directed to an abstract idea. The remaining independent claims 8 and 14 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-7, 9-13 and 15-20 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Specifically:

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “detecting a similarity between the query and a prior query conveyed over the electronic communications network and determining that a time lapse between conveyance of the query and conveyance of the prior query is within a predetermined time interval” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the predefined similarity is based on identifying at least one of a topic or word pattern that is common to both the query and the prior query” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the determining comprises identifying the user and based on the identifying collecting the demographic data from at least one networked source” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “modifying the demographic data in response to one or more user inputs corresponding to a preference of the user” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “generating a poll in response to failing to obtain any response to the search for a crowdsourced response and conveying the poll to a plurality of potential responders based on demographic data corresponding to the user and the potential responders” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “identifying prior searches submitted by searchers who share similar demographic characteristics with the user.” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
The dependent claims 9-14 and 16-20 are also rejected for incorporating the abstract idea of their respective base claims by dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber et al., (hereinafter “Gruber”) US 9,280,610.
As to claim 1, Gruber discloses a method, comprising:
detecting, with computer hardware, an insufficient answer to a query posed by a user seeking information from a plurality of networked sources communicatively coupled with an electronic communications network (see col.2, lines 3-10, and 23-30) detecting the failure to provide a satisfactory response to the user request);
responsive to the detecting, determining demographic data corresponding to the user (see col.2, lines 35-40, and col.6, lines 61-67, determining that a web-search based on information contained in the user request is unsatisfactory to the user by accessing the physical state of the device, e.g., device orientation, device location device temperature, power level, speed, acceleration, motion patterns, cellular signals strength, etc., which associated with the user input data); and
initiating a search for a crowdsourced response to the query posed by the user, the search conducted over the electronic communications network and based on the demographic data corresponding to the user (see col.2, lines 3-10 and col.19, lines 2-9, in response to detecting the failure, crowd sourcing information relevant to the user request by querying one or more crowd sourcing information sources based on the physical state of the device, e.g., device orientation, device location device temperature, power level, speed, acceleration, motion patterns, cellular signals strength, etc., which associated with the user input data).

As to claim 2, Gruber discloses the method of claim 1, wherein the detecting comprises detecting a similarity between the query and a prior query conveyed over the electronic communications network and determining that a time lapse between conveyance of the query and conveyance of the prior query is within a predetermined time interval (see col.20, lines 21-27, and col.22, lines 54-67, col.29, line 64-col.30, line 11, detecting the failure to provide a satisfactory response to the user request comprises analyzing logs of the usage of the digital assistant providing a satisfactory response to the user request comprises receiving feedback from the user that a previous response provided to the user for the user request was unsatisfactory).

As to claim 3, Gruber discloses the method of claim 2, wherein the predefined similarity is based on identifying at least one of a topic or word pattern that is common to both the query and the prior query (see col.24, lines 51-63, determine if a current user request is similar or identical to another user request that has already been successfully fulfilled as the result of a previous information crowd-sourcing process and if the crowd sourcing module determines that the current user request and the earlier request are identical or sufficiently similar, the crowd sourcing module attempts to fulfill the current user request)

As to claim 4, Gruber discloses the method of claim 1, wherein the determining comprises identifying the user and based on the identifying collecting the demographic data from at least one networked source (see col.2, lines 35-40, and col.6, lines 61-67, determining that a web-search based on information contained in the user request is unsatisfactory to the user by accessing the physical state of the device, e.g., device orientation, device location device temperature, power level, speed, acceleration, motion patterns, cellular signals strength, etc., which associated with the user input data).

As to claim 5, Gruber discloses the method of claim 1, further comprising modifying the demographic data in response to one or more user inputs corresponding to a preference of the user (see col.2, lines 35-40, and col.6, lines 61-67, determining that a web-search based on information contained in the user request is unsatisfactory to the user by accessing the physical state of the device, e.g., device orientation, device location device temperature, power level, speed, acceleration, motion patterns, cellular signals strength, etc., which associated with the user input data).

As to claim 6, Gruber discloses the method of claim 1, further comprising generating a poll in response to failing to obtain any response to the search for a crowdsourced response and conveying the poll to a plurality of potential responders based on demographic data corresponding to the user and the potential responders (see col.26, 30-34 and col.29, line 64-col.30, line 11,, the crowdsourcing data analysis operation analyzes the data received from the plurality of crowd sourced devices to provide a deterministic analysis to infer a likelihood of potential incidents related to a group of individuals at any given time, wherein the mapping of the data received from the plurality of crowd sourced devices includes binding the data to a physical or logical location).

As to claim 7, Gruber discloses the method of claim 1, wherein the generating comprises identifying prior searches submitted by searchers who share similar demographic characteristics with the user (see col.2, lines 35-40, and col.6, lines 61-67, determining that a web-search based on information contained in the user request is unsatisfactory to the user by accessing the physical state of the device, e.g., device orientation, device location device temperature, power level, speed, acceleration, motion patterns, cellular signals strength, etc., which associated with the user input data).

As to claims 8-13, claims 8-13 are system for performing the method of claims 1-7 above. They are rejected under the same rationale.

As to claims 14-20, claims 14-20 are computer product having instructions for executing the method of claims 1-7 above. They are rejected under the same rationale.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20190026285 (involves in receiving indication of check-in at geographical location by first user, generating reaction-cards based on check-in, each reaction-card being associated with structured query referencing geographical location, each reaction-card comprising search results matching structured query associated with reaction-card, and sending instructions for presenting reaction-cards, in response to receiving indication of check-in, such that reaction-cards are presented in ranked order based on relevance of structured query associated with respective reaction-card to geographic location).

20130304758 and 9280610 (involves in detecting a failure to provide a satisfactory response to a user request. The user request contains speech input and seeks an informational answer or performance of task. The crowd-sourcing information is relevant to user request by querying a set of crowd sourcing information sources. The answers are received from the crowd sourcing information sources. A response is generated to the user request based on the answers received from the crowd sourcing information sources. The crowd sourcing information source are queried from the set of crowd sourcing information sources.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            September 19, 2022